Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered September 18, 2003, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The discrepancies between defendant’s actual appearance and the description furnished by one of the *158undercover officers who identified him at trial do not warrant a different conclusion. The evidence included reliable identifications by two officers, and a verbal exchange with defendant on the day of his arrest, which the jury could have properly found incriminating. Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Catterson, JJ.